Title: James Madison to Jeremiah Morton, 5 April 1828
From: Madison, James
To: Morton, Jeremiah


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl 7. 1828
                            
                        
                         
                        I recd. by the last mail your letter of the 2d. inst. on the subject of the negroes of Mrs. Smith &
                            her son, under sentence of death for the assault which proved mortal to one of mine.
                        My inadequate knowledge of the circumstances on which the degree of their guilt, and their title to clemency
                            may depend, makes it proper for me to leave with those best acquainted with the whole case, the interposing appeals for a
                            mitigation of punishment.
                        I need not say to you, that I join most sincerely in all the sympathys due to the amiable family whose
                            distress is so deeply involved in the occasion.
                        
                            
                                
                            
                        
                    